Citation Nr: 1223808	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1968 until February 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Board previously considered this appeal in January 2006 and August 2009 and remanded the claims for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration.

In August 2007, the Veteran testified before a Veterans Law Judge (VLJ) who has subsequently been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  In April 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made regarding such appeal.  He did not indicate that he wished to have another hearing.  As such, the case has been reassigned to the undersigned.

The appeal initially included a claim for service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, the RO granted service connection for anxiety, claimed as PTSD, in a January 2011 rating decision.  The RO notified the Veteran that this grant was considered a full grant of the benefit sought on appeal.  Because he has not filed a notice of disagreement pertaining to the January 2011 rating determination, this issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a). 



FINDINGS OF FACT

1.  A left hip disorder was not shown in service or for many years thereafter, nor is it causally or etiologically related to service or may it be presumed to be causally or etiologically related to service.

2.  A left knee disorder was not shown in service or for many years thereafter, nor is it causally or etiologically related to service or may it be presumed to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by service, nor can it be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A left knee disorder was not incurred in or aggravated by service, nor can it be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claims.  

The Veteran seeks service connection for left hip and left knee disorders.  Specifically, he contends he sustained injuries to the left knee and left hip when he fell down ladders while responding to a fire during service.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeals are denied. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2011).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Left Hip

Service treatment records fail to reflect any complaints, treatment or diagnoses of the left hip.  In fact, the February 1970 examination performed in conjunction with the Veteran's separation from service described the lower extremities as normal and noted no defects or diagnoses.  Therefore, no chronic left hip disorder was noted in the service treatment records.

The record reflects the Veteran underwent a total hip arthroplasty in May 1989.  VA outpatient treatment records include an August 2001 record which concluded with a diagnosis of degenerative joint disease, status post hip replacement and a February 2006 report of an x-ray of the left hip which demonstrated a small spur over the acetabulum.  As such, he has a current disorder.  

The remaining questions, therefore, are whether there is evidence of an inservice occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the inservice disease or injury. 

The Veteran testified and provided lay statements that during service he was responding to a fire in the fire room and tripped and fell down three flights of ladders.  He explained he was not injured enough to stop performing his duties; however, upon returning to his quarters he requested to go to sick leave and was denied access.  He indicated he treated with medication and was placed on light duty.  

Although there is no evidence in the service treatment records documenting the inservice injury, the Veteran is competent to report an injury during service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. at 469-70 (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  

Furthermore, the Veteran has consistently described the injury where he fell down ladders while responding to a fire.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Accordingly, his reported injury of falling down ladders and injuring his left hip will be accepted as the in-service event.

In the present case, none of the medical evidence directly links the current left hip disorder to the injury in service.  The only medical record which provides an opinion as to etiology is an April 2004 VA orthopedic consultation which noted a history of left total hip arthroscopy secondary to trauma in 1985, some 15 years after service discharge, and indicated that the current symptoms were more consistent with radicular type pain of the lumbosacral spine.  

The evidence which supports the claim includes a December 2002 statement and the Veteran's testimony where he related that the private surgeon who performed the hip replacement told him he believed the hip degeneration was a result of a chronic condition of many years from trauma to the hip resulting in damage to the artery and avascular necrosis.  The Veteran indicated he believed that was a result of the fire room accident and indicated the private physician stated that the type of injury the Veteran sustained could have produced that condition.  

While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, here, the Board finds the Veteran's report of a nexus between the left hip surgery and the injury during service to be not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995)( the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence).  

Specifically, there is evidence that the Veteran sustained an intercurrent injury to the left hip after service.  Indeed, he testified that he was in a motorcycle accident in 1973 shortly after his discharge from service.  Although he testified that he only injured his neck and shoulder and did not injure his hip in this accident, the Board finds his statements as to extent of his injuries from the motorcycle to be not credible.  

The surgical records and operative reports from the May 1989 left hip replacement are of record and contradict the Veteran's assertions.  The hospital nursing records note that he presented for a left total hip replacement and indicated the original injury was 15 years ago secondary to a motorcycle accident.  The history continued to relate that the hip was not fractured but was dislocated at the time of the accident and he also sustained fractures to the left arm, cervical vertebrae, left clavicle and a concussion.  

The operative procedure report described the indication for the left total hip arthroplasty as osteoarthritis following a motorcycle accident a long time ago.  These records were prepared at a time when the Veteran was not seeking VA compensation and his sole purpose in relaying the history was to obtain an accurate diagnosis and treatment for his left hip condition.  

As these records were generated with a view toward ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Given the above, the Board finds that the Veteran injured his left hip at the time of the motorcycle accident and concludes his assertion linking his hip surgery to service is not supported by the evidence.  

To the extent that the Veteran has alleged that he has had continuous problems with his left hip since his separation from service, the Board acknowledges that he is competent to report symptoms he experiences, including the presence of pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007) Layno, 6 Vet. App. at 469-70 (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  

However, the February 1970 separation examination described the lower extremities as normal and noted no defect or diagnosis.  VA outpatient treatment records in 1981 and 1982 reflect complaints of pain of the left hip but attributed the pain to a lipoma of the hip.  Furthermore, as was discussed above, the evidence also reflects (and the Veteran admits) that he was involved in a motorcycle accident around 1973, shortly after his separation from service, and that he injured his left hip.  Similarly, while VA records in March 2005 reflect complaints of increased pain of the hip, these records also note a history of a motor vehicle collision in March 2005 with a possible left acetabulum fracture.  

In light of the negative findings at the Veteran's separation from service along with records consistently attributing the post-service symptoms of the left hip to other causes, such as lipomas and post-service motor vehicle accidents, the evidence supports a finding that the Veteran's left hip is related to other causes.  Accordingly, the Board finds the Veteran's statements concerning continuity of symptomatology since the inservice injury are insufficient on their own so as to warrant a grant of service connection.  See Clyburn, 12 Vet. App. at 302 (noting that evidence demonstrating a relationship between the present disability and the continuity of symptomatology is required under 38 C.F.R. § 3.303(b)).

The Board also considered whether service connection could be granted based upon statutory and regulatory presumptions.  However, the record reflects the first diagnosis of arthritis appeared in May 1989 and the Veteran testified that although he had symptoms such as pain, he did not seek treatment for his left hip until 1987.  This gap in evidence and the diagnosis demonstrates the arthritis did not manifest to a compensable degree within one year of the Veteran's separation from active service.  As such, service connection pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not warranted. 

Without evidence linking the current left hip disorder to service, service connection is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.

Left Knee

The Veteran also seeks service connection for a left knee disorder stemming from the same inservice injury where he fell down ladders while responding to a fire.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal is denied. 

Service treatment records reflect no complaints, treatment or diagnoses of the left knee and the February 1970 separation examination described the lower extremities as normal.  As noted above, however, the Veteran reported he injured his knee when he slipped and fell down ladders.  This incident has been accepted as the in-service event.

The Veteran testified as to the presence of post-service pain and stiffness from his discharge from service until he underwent two arthroscopic surgeries and a total knee replacement surgery in the 1980s; however, the evidence of record fails to reflect any complaints, treatment or diagnoses of the left knee during the appeal period.  See McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming there was a current residual disability from the knee surgeries, service connection would not be warranted.

Significantly, none of the medical or lay evidence reflects any such nexus.  Additionally, to the extent to which the Veteran testified as to continued pain from his discharge from service until the knee surgeries (i.e. alleges continuity of symptomatology), the Board finds such assertions of continued pain to be not credible.  

At the time of the Veteran's discharge from service, the lower extremities were examined and described as normal.  Furthermore, the Veteran testified that after service the first time he had problems with his left knee was around 1980, nearly 10 years after his separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Significantly, a September 1983 VA operative report for an arthroscopic surgery noted a history of left knee pain since December 1982 and indicated the Veteran had an arthroscopy and arthroscopic meniscectomy in February 1983.  He did not provide any history of an injury during service or continued symptoms of pain since service at the time of this procedure.  As discussed above, the history provided coincident with treatment is of increased probative value.  Rucker, 10 Vet. App. at 73.  

Additionally, there is no evidence dated after the September 1983 hospital record concerning complaints of left knee symptoms even though the records clearly reflect treatment for other medical conditions, including the left hip, shoulder and other joints.  In other words, the decades that elapsed between the time of service and the beginning of treatment and the gap in treatment after the Veteran's knee surgeries weigh against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

In sum, the Board does not find the Veteran's report of continuous left knee symptoms since service to be credible in light of the medical evidence expressly finding there were no symptoms at the time of discharge, inconsistent statements as to the onset of the condition and the gap in the treatment for symptoms over the years.  Accordingly, as there is no evidence of a nexus to service and no credible evidence of continuity of symptomatology following discharge, service connection for the left knee is denied.  

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2002, July 2004, February 2006, March 2006, October 2009, and February 2010 that fully addressed all notice elements.  The November 2002 letter, sent prior to the initial adjudication of the claim, advised him of how to substantiate a claim for direct service connection and informed him of the division of responsibility between him and VA for obtaining the required evidence.  

The March 2006 letter included the criteria for determining an effective date and disability rating in accordance with Dingess.  The timing deficiency of the March 2006, October 2009 and February 2010 letters was remedied by readjudication of the claims in a January 2011 supplemental statement of the case, after proper VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. In addition, he submitted lay statements and provided testimony at a Board hearing.

The Board notes that VA examinations were not provided in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, there is no duty on the part of VA to provide medical examinations.  As was discussed, although there is evidence, in the form of statements of the Veteran, indicating his left hip may be associated with service, there is other evidence of record which contradicts such assertions and the record is otherwise sufficient to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Concerning the left knee disorder, the Veteran has not provided competent evidence of persistent or recurrent symptoms during the appeal period, nor has he provided evidence indicating any current disability may be associated with his service.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), he has been advised of the need to submit competent evidence suggestive of a linkage between his left knee and left hip conditions and service.  In essence, the only indication of a connection between the claimed disorders and service are from his lay statements.   As the Board has determined, his bare assertions to be not credible, it finds that the low threshold of McLendon is not met, and VA examinations are not necessary.  

Moreover, to the extent that testimony indicated evidence that might be available that had not been submitted, the Board previously remanded this case in January 2006 and August 2009 to obtain additional VA medical records and Social Security Records.  The RO/AMC has substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


